DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered. Claims 18-26 are pending.  Claims 18, 21 and 24 are currently amended. Claims 1-17 have been previously cancelled without prejudice.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the current vertical scrolling speed value" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It should be rewritten as “a currently vertical scrolling speed value”.  
Claims 21 and 24 have similar issue as pointed out in claim 18 above.  

Claims 18, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a current vertical scrolling speed value is determined based on the current vertical scrolling speed as described in Figure 4 and paragraphs [0055]-[0056]). 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (Cho), US Patent Application Publication No. US 2008/0222558 A1, in view of Chaland et al. (Chaland), US Patent Application Publication No. US 2015/0339006 A1, and further in view of Icho et al. (Icho), US Patent Application Publication No. US 2011/0154196 A1.

As to independent claim 18, Cho discloses a computer-implemented method (CIM) comprising: 
receiving first user input (paragraphs [0083]-[0084]: a user performs scrolling speed);
responsive to the receipt of the first user input, vertically scrolling content, at a current vertical scrolling speed and through an active display area on a display of a computer display device (paragraphs [0050], [0084]: calculating a scrolled amount (speed level), for example, the scrolling speed is approximately 0; paragraph [0096] and Figure 4: using vertical scrolling);
during the vertical scrolling, determining a current vertical scrolling speed value expressed vertically scrolled off of the active display area per unit time (paragraphs [0052], [0061] [0085]: the screen region control unit divides the screen into one or more regions (mode) according to the scrolled amount, for example, based on the speed level 0, the screen region control unit allocates the entire screen to the local view (LV) region 311 and determines a zoom level that corresponds to the size of the LV region, then the item control unit controls the sizes of the photos according to the size of the LV region 
selecting a first rendering mode from a plurality of rendering modes based, at least in part, upon the current vertical scrolling speed value (paragraphs [0012], [0055]-[0061]: providing items based on scrolling that allows a mode conversion to be performed from a photo viewing mode to a photo search mode or from the photo searching mode to the photo viewing mode, wherein scrolling can be based on scrolling speed which can be low or fast); and
rendering vertical scrolling content in the active display area according to the first rendering mode (paragraphs [0060], [0085], [0096]: viewing/displaying the photos by using vertical scrolling).
	Cho discloses the scrolling detecting unit detects the scrolling for one or more items that are displayed on the screen, wherein the one or more items are thumbnails of pictures/images (paragraph [0045] and Figures 2, 3A-3D, and 4).  Cho, however, does not disclose scrolling content including horizontal lines of text and vertical scrolling speed value expressed in terms of number of horizontal lines of text.
	In the same field of endeavor, Chaland discloses Figure 10 and paragraph [0050] an updated view starting from the example GUI of Fig. 1E, which content display region 104 has been scrolled up so as to display news feed item 110C, for which posted-content selection 130C includes a video 132C and a scrollable text area 134C, wherein the layer for scrollable text area 134C is registered to receive vertical-scrolling gesture.  Chaland further discloses in Figure 1J displaying an example GUI for a chat message interface which contains a number of content items/lines of text (paragraph [0044]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cho to include scrolling content including horizontal lines of text and vertical scrolling speed value expressed in terms of number of horizontal lines of text, as taught by Chaland for the purpose of allowing users to vertically scrolling different kind of content. 
	Cho and Chaland, however, do not disclose selecting a first rendering mode from a plurality of rendering modes based, at least in part, upon the current vertical scrolling speed value, with each rendering mode of the plurality of rendering modes reduces, by a different amount, an amount of content present in displays rendered under each rendering mode of the plurality of rendering modes.
	In the same field of endeavor, Icho discloses providing an information display device for easily changing a scrolling speed and a display mode, determining a moving speed for moving the contents, based on a motion component of the move operation along the first axis, and determines a display mode for displaying the contents (Abstract).  Icho further discloses in Figures 3 and 6: a table displaying scrolling speed vs. size (display content size), wherein the scrolling speed increases its value, and display content size reduces (paragraphs [0087] and [0125]-[0128]). Therefore, Icho discloses selecting a first rendering mode from a plurality of rendering modes based, at least in part, upon the current vertical scrolling speed value, with each rendering mode of the plurality of rendering modes reduces, by a different amount, an amount of content present in displays rendered under each rendering mode of the plurality of rendering modes.

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cho and Chaland to include selecting a first rendering mode from a plurality of rendering modes based, at least in part, upon the current vertical scrolling speed value, with each rendering mode of the plurality of rendering modes reduces, by a different amount, an amount of content present in displays rendered under each rendering mode of the plurality of rendering modes, as taught by Icho, for the purpose of providing easily changing a scrolling speed and a display mode for displaying a plurality images.

As to dependent claim 19, Cho discloses wherein the active display area is a window that occupies less than all of the active display area (Figure 4 and paragraph [0096]).

As to dependent claim 20, Cho, however, does not disclose the vertically scrolling content includes a plurality of Document Object Model (DOM) nodes each respectively having an associated priority value; and the rendering modes of the plurality of rendering modes respectively correspond to different subsets of priority values for DOM nodes of the content that are displayed under the respectively corresponding rendering mode.
In the same field of endeavor, Chaland discloses Figure 10 and paragraph [0050] an updated view starting from the example GUI of Fig. 1E, which content display region 104 has been scrolled up so as to display news feed item 110C, for which posted-content selection 130C includes a video 132C and a scrollable text area 134C, wherein the layer for scrollable text area 134C is registered to receive vertical-scrolling gesture.  Chaland further discloses in Figure 1J displaying an example GUI for a chat message interface which contains a number of content items/lines of text (paragraph [0044]).  In addition, Chaland discloses in Figure 2 and paragraphs [0034], [0056]-[0058] that each node representing a layer in the example of GUI 100 shown in Fig. 1A is marked with attributes.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cho to include the content includes a plurality of Document Object Model (DOM) nodes each respectively having an associated priority value; and the rendering modes of the plurality of rendering modes respectively correspond to different subsets of priority values for DOM nodes of the content that are displayed under the respectively corresponding rendering mode, as taught by Chaland, for the purpose of easily storing data in memory and easily allocating data.

Claims 21-23 and 24-26 are product and system claims, respectively.  Claims 21-23 and 24-26 contain similar limitations of claims 18-20, respectively.  Therefore, claims 21-26 are rejected under the same rationale.

Response to Arguments
	Applicant’s arguments and amendments filed on 12/21/2020 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 18-26 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., selecting a first rendering mode from a plurality of rendering modes based, at least in part, upon the current vertical scrolling speed value, with each rendering mode of the plurality of rendering modes reduces, by a different amount, an amount of content present in displays rendered under each rendering mode of the plurality of rendering modes) to the claims which significantly affected the scope thereof.  Please see the rejection above with newly cited prior art Icho.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU T NGUYEN/Primary Examiner, Art Unit 2177